Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000079
                                                      15-MAR-2013
                                                      08:39 AM

                          SCPW-13-0000079

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. TIERNEY, Petitioner,

                                vs.

             BERT Y. MATSUOKA; MICHAEL A. TOWN, JOYCE
MATSUMORI-HOSHIJO, of the Hawaii Paroling Authority, Respondents.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on February 7,

2013, and the motion to amend the petition for a writ of

mandamus, which was filed on February 25, 2013 and granted on

February 28, 2013, it appears that petitioner fails to

demonstrate that the Hawai#i Paroling Authority owes him a duty

to discharge him from his sentence and provide him gate money and

clothes.   See HRS § 706-670(4) (1993) (the granting of parole is

within the discretion of the HPA and is not a ministerial duty

subject to mandamus relief).   Petitioner, therefore, is not

entitled to mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); In re Disciplinary Bd. of Hawai#i

Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available); Salling v. Moon, 76    Hawai#i 273, 274 n.3,

874 P.2d 1098, 1099 n.3 (1994) (“A duty is ministerial where the

law prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment.”).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 15, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2